Citation Nr: 1758753	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease (ISHD), status post (SP) coronary artery bypass graft, claimed as coronary artery disease, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1969 to December 1972, with service on the USS Goldsborough between June 1969 and June 1971. He is the recipient of the Vietnam Service Medal, the Vietnam Campaign Medal, and the Navy Expeditionary Medal (Korea). 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2011 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
In January 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim, the Veteran specifically asserts that his herbicide agent exposure is as a result of cleaning herbicide agents from the deck of the USS Goldsborough, the ship to which he was stationed during his service in the Republic of Vietnam. The Board finds that the record does not reflect that the RO contacted the Joint Services Records Research Center (JSRRC) regarding the specific claimed exposure. Rather, the May 2011 Memorandum for Record from the JSRRC is general in nature and not specific to the Veteran. The Board notes that the specifics of the memorandum only address the deck log, travel log, and command history of the USS Goldsborough, and do not address the Veteran's contentions that an herbicide agent reached the decks of the ship pursuant to its proximity to the shores of Vietnam. 

Accordingly, the case is REMANDED for the following action:

1. Send a request to the JSRRC for verification of the Veteran's claimed exposure to herbicide agents in service in light of his assertions that the deck, and any other part of the USS Goldsborough, came into contact with herbicide agents due to its proximity to the shores of Vietnam. Include any possible exposure to herbicide agents from planes overhead, as well as any other equipment that may have been exposed to herbicide agents on the USS Goldsborough. 

2. Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

3. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




